Citation Nr: 0841670	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-17 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for memory loss, 
claimed as secondary to service-connected diabetes.

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected diabetes.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to March 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a claim of entitlement 
to service connection for memory loss and depression, both 
claimed as secondary to service-connected diabetes.  The RO 
also denied a claim for a total disability rating based on 
individual unemployability (TDIU).

The veteran testified before the RO at an August 2006 
hearing.  He also testified before the undersigned at a 
videoconference hearing in December 2006.  Transcripts of 
these hearing are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to provide an examination when adjudicating a 
claim for service connection and there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of disability; the information or evidence 
indicates that the disability or symptoms may be associated 
with the claimant's active service; but, the file does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
McClendon v. United States, 20 Vet. App. 79 (2006).  

The veteran contends that service-connected diabetes 
disability caused him to develop chronic memory loss and 
depression.  He also contends that because of his service-
connected disorders he is unable to work, and thus warrants a 
total disability rating based upon individual unemployability 
(TDIU).

The veteran has proffered statements from his VA physician 
that his memory problems and depression could possibly be 
related to his service-connected diabetes disorder.  These 
opinions are equivocal.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (Evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure, is insufficient to establish service connection).  

The opinions do, however, provide competent evidence of a 
possible link between the claimed disabilities and the 
service connected diabetes mellitus.  

In the case of a claim for TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the appellant's service-connected disability have 
on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 
297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

The veteran has not yet been afforded a VA examination.  An 
examination is needed to determine whether there is a 
relationship between the depression and memory loss and 
diabetes mellitus.  In addition, there is no clear medical 
opinion regarding whether the veteran is unable to work, due 
to his service-connected disabilities alone.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to assess the relationship 
between diabetes mellitus and the claimed 
depression and memory loss, and to obtain 
an opinion as to the impact of the service 
connected disabilities on the veteran's 
ability to work.  

The claim files and a copy of this remand 
must be made available to the VA 
examiner(s), and the examiner(s) should 
indicate review the file prior to the 
examination.  All indicated tests and 
studies are to be performed.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the service-connected diabetes disorder 
either caused or aggravates any current 
memory loss or depression.  

Regarding the claim for TDIU, the 
examiner(s) should provide an opinion as 
to whether the veteran's service-connected 
disabilities, alone, would render him 
unable to secure or follow a substantially 
gainful occupation consistent with his 
education and occupational experience.  

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop the 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



